PER CURIAM:
Ronald Wayne Lewis seeks to appeal the district court’s order granting his motion for an independent firearms expert (No. 09-6219), and denying his motion for review of the status of counsel (No. 09-6221). This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2006); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Lewis seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss these appeals for lack of jurisdiction. Additionally, we deny Lewis’ motion for release on bond pending appeal, Fed. R.App. P. 9(A)(3), and deny his motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.